Opinion filed May 12, 2011




                                            In The


   Eleventh Court of Appeals
                                          __________

                                     No. 11-10-00362-CR
                                         __________

                          ROBERT LOUIS JONES, Appellant

                                                V.

                               STATE OF TEXAS, Appellee


                             On Appeal from the 385th District Court

                                     Midland County, Texas

                                 Trial Court Cause No. CR24254



                             MEMORANDUM                 OPINION
       Pursuant to a plea agreement, Robert Louis Jones pleaded guilty on August 6, 1998, to
the state jail felony offense of possession of cocaine. The trial court deferred a finding of guilt
and placed appellant on deferred adjudication community supervision for a term of five years.
On January 23, 2003, the trial court modified appellant’s initial term of deferred adjudication
community supervision by extending it for an additional four years until August 6, 2007. On
June 1, 2004, the trial court revoked appellant’s deferred adjudication community supervision
and adjudicated him guilty of the charged offense. The trial court assessed his punishment at
confinement in the State Jail Division of the Texas Department of Criminal Justice for a term of
two years.       However, the trial court suspended the imposition of confinement by placing
appellant on community supervision for a period of five years. On October 23, 2006, the trial
court extended appellant’s five-year term of community supervision for an additional year until
June 1, 2010.1
         On April 20, 2010, the State filed a motion to revoke appellant’s community supervision,
alleging multiple violations of the terms and conditions of community supervision. The trial
court heard the motion to revoke on October 19, 2010. Appellant pleaded “true” to three of the
violations alleged by the State. After conducting a hearing on the other alleged violations, the
trial court found most of the alleged violations to be true, including the three that appellant
admitted as being true. The trial court revoked appellant’s term of community supervision and
assessed his punishment at confinement in the State Jail Division of the Texas Department of
Criminal Justice for a term of fifteen months. We dismiss the appeal.
         Appellant’s court-appointed counsel has filed a motion to withdraw. The motion is
supported by a brief in which counsel professionally and conscientiously examines the record
and applicable law and states that he has concluded that the appeal is frivolous. Counsel has
provided appellant with a copy of the brief and advised appellant of his right to review the record
and file a response to counsel’s brief.                   Court-appointed counsel has complied with the
requirements of Anders v. California, 386 U.S. 738 (1967); In re Schulman, 252 S.W.3d 403
(Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim.
App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161
S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
         Appellant has filed a pro se response to counsel’s motion to withdraw and supporting
brief. In addressing an Anders brief and pro se response, a court of appeals may only determine
(1) that the appeal is wholly frivolous and issue an opinion explaining that it has reviewed the
record and finds no reversible error or (2) that arguable grounds for appeal exist and remand the


         1
           Appellant’s term of deferred adjudication community supervision running from August 6, 1998, until June 1, 2004,
has no effect on his subsequent term of “regular” community supervision imposed on June 1, 2004, with respect to the ten-year
maximum for a term of community supervision set out in TEX. CODE CRIM. PROC. ANN. art. 42.12, § 3(b) (Vernon Supp. 2010).
Keeling v. State, 929 S.W.2d 144, 145 (Tex. App.—Amarillo 1996, no pet.) (“[W]e conclude that the community supervision
imposed upon a defendant before an adjudication of guilt cannot be added to that ordered after adjudication to derive a sum
exceeding ten years.”); see TEX. CODE CRIM. PROC. ANN. art. 42.12, § 5(b) (Vernon Supp. 2010).

                                                             2
cause to the trial court so that new counsel may be appointed to brief the issues. Schulman, 252
S.W.3d 403; Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).
         Following the procedures outlined in Anders and Schulman, we have independently
reviewed the record, and we agree that the appeal is without merit and should be dismissed.
Schulman, 252 S.W.3d at 409. In this regard, a plea of true standing alone is sufficient to
support a trial court’s decision to revoke community supervision. See Moses v. State, 590
S.W.2d 469, 470 (Tex. Crim. App. 1979).
         We note that counsel has the responsibility to advise appellant that he may file a petition
for discretionary review with the clerk of this court seeking review by the Texas Court of
Criminal Appeals.             TEX. R. APP. P. 48.4 (“In criminal cases, the attorney representing the
defendant on appeal shall, within five days after the opinion is handed down, send his client a
copy of the opinion and judgment, along with notification of the defendant’s right to file a pro se
petition for discretionary review under Rule 68.”). Likewise, this court advises appellant that he
may file a petition for discretionary review pursuant to TEX. R. APP. P. 68.
         The motion to withdraw is granted, and the appeal is dismissed.




                                                                                            PER CURIAM

May 12, 2011
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel2 consists of: Wright, C.J.,
McCall, J., and Hill, J.3




         2
           Rick Strange, Justice, resigned effective April 17, 2011. The justice position is vacant pending appointment of a
successor by the governor.

         3
             John G. Hill, Former Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by assignment.

                                                                  3